Citation Nr: 0938178	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disabilities of the left leg and knee.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from August to December 1974, and in the United States Marine 
Corps from September to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO.  In June 
2006, the appellant testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).

In September 2006, the Board remanded this matter for 
additional evidentiary development and due process 
considerations.  As set forth in more detail below, another 
remand of this matter is unfortunately required.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that a remand by 
the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand).  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), upon 
receipt of a substantially complete application for benefits, 
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 C.F.R. § 3.159(c) (2008).

With respect to relevant records held by a Federal department 
or agency, such as military records, medical records from VA 
medical facilities, and records from the Social Security 
Administration, VA is required to make as many requests as 
are necessary to obtain such records.  38 C.F.R. 
§ 3.159(c)(2).  Indeed, VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

With respect to obtaining records not in the custody of a 
Federal department or agency, such as records from private 
medical care providers, VA is obligated to make reasonable 
efforts to obtain such records.  38 C.F.R. § 3.159(c)(1).  
Such reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  A follow-up request is not 
required if a response to the initial request indicates that 
the records sought do not exist or that a follow-up request 
for the records would be futile.  

The claimant, however, must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or department custodians.  Specifically, the 
claimant must provide enough information to identify and 
locate the existing records, including the person, company, 
agency, or other custodian holding the records; the 
approximate time frame covered by the records; and, in the 
case of medical treatment records, the condition for which 
treatment was provided.  Id.  

The Board recognizes that the AMC has already undertaken 
efforts to obtain the appellant's service treatment and 
personnel records, as well as VA clinical records, records 
from SSA, and private clinical records.  Nonetheless, for the 
reasons discussed below, the Board finds that additional 
efforts are necessary.

Service treatment records

In the Board's September 2006 remand, it was noted that in 
addition to his verified service in the United States Army 
from August to December 1974, the appellant had reported an 
additional period of active service from September to 
November 1978, which had not yet been verified.  The Board 
requested that the AMC obtain all available service treatment 
and personnel records corresponding to this period of 
service.

Pursuant to the Board's remand instructions, the AMC 
undertook significant efforts to obtain these records.  While 
the AMC was able to obtain service personnel records 
verifying that the appellant did, indeed, serve on active 
duty in the United States Marine Corps from September to 
November 1978, service medical records corresponding to that 
second period of active service are still not of record.  
Unfortunately, the National Personnel Records Center's 
responses to the AMC's requests for these service treatment 
records are unclear and the Board is unable to discern 
whether such service treatment records do not exist or that 
further efforts to obtain those records would be futile.

For example, in a February 2008 response to the AMC's request 
for verification of service and service treatment records 
pertaining to both periods of active service, the NPRC 
responded that such records had previously been provided to 
the RO in September 1977.  A review of the record, however, 
indicates that only service medical records corresponding to 
the first period of active service were provided.  

In a separate February 2008 response, the NPRC indicated that 
the appellant's file "appears to be incomplete."  The NPRC 
indicated that the appellant's first period of service had 
been verified, but that "there is no available separation 
document for which to verify subsequent service."  The NPRC 
suggested that the AMC resubmit the request using an 
alternative code.  

In April 2009, the AMC again requested verification of the 
appellant's second period of active service, as well as "all 
records to verify service."  In June 2009, the NPRC 
responded that they had mailed "all available requested 
records."  These records include what appears to be a 
complete copy of the appellant's service personnel records 
corresponding to his period of active service in the United 
States Marine Corps from April to November 1978.  There are 
no service treatment records in the material provided by 
NPRC, however.  It is unclear whether such records are not 
available or if they were not provided, as service treatment 
records were not specifically included in the AMC's April 
2009 request to provide "records to verify service."  In 
light of section 3.159(c)(2), the Board finds that additional 
efforts are necessary.

VA clinical records

In its September 2006 remand, the Board noted that although 
the appellant had testified that he began receiving treatment 
at the VA Medical Center (VAMC) in Chillicothe, Ohio, in 
January 1975, the record on appeal did not appear to contain 
complete clinical records from that facility.  The Board 
noted that the record on appeal contained only VA records 
dated from July 1991 to March 1992 and from May 1998 to April 
2005.

Pursuant to the Board's remand instructions, in March 2007, 
the AMC requested VA clinical records for the period from 
January 1975 to July 1991, from March 1992 to May 1998, and 
from April 2005.  A review of the record indicates that the 
VAMC provided treatment records dated from January 1989 to 
February 2009.  It is unclear whether records prior to 
January 1989 do not exist.  Given VA's duties described in 
section 3.159(c)(2), clarification is needed.

Social Security Records

The record indicates that the appellant has been in receipt 
of disability benefits from the Social Security 
Administration (SSA) for many years.  For example, on VA 
Forms 21-526 (Veteran's Application for Compensation or 
Pension) received in August 1977 and April 1980, the 
appellant indicated that he was unable to work and was in 
receipt of disability benefits from the Social Security 
Administration.  In an August 1989 letter to his 
congressional representative, the appellant indicated that he 
was currently "on SSI."  The nature of the disability or 
disabilities for which he was awarded benefits is not clear.  

The record on appeal contains a December 1998 letter from the 
appellant's congressional representative who indicated that 
one his staff members had contacted the Social Security 
office in Portsmouth, Ohio, and had been advised that 
although the appellant had been evaluated by SSA as totally 
disabled since January 1975, medical records "from the time 
of [his] placement of total disability are no longer 
available."  

In February 2009, the AMC contacted SSA and requested a copy 
of the decision awarding the appellant disability benefits, 
as well as any medical records in its possession.  SSA 
responded that there were no medical records available as 
either the appellant had not filed for disability benefits or 
he had filed for disability benefits but no medical records 
were obtained.  SSA indicated, however, that "there might 
possibly be SSI records."  It does not appear, however, that 
the AMC made an attempt to request such records.  In light of 
section 3.159(c)(2), the Board finds that additional efforts 
are necessary.  

Private clinical records

In its September 2006 remand, the Board noted that although 
the appellant had reported receiving treatment from a Dr. 
Mynes and at Scioto Memorial Hospital, clinical records from 
these treatment providers had not yet been obtained. 

Pursuant to the Board's remand instructions, in a March 2007 
letter, the AMC contacted the appellant and asked that he 
complete VA Forms 21-4142, Authorization and Consent to 
Release Information, for Dr. Mynes and Scioto Memorial 
Hospital.  In March 2007, the appellant returned signed 
authorizations for Dr. Mynes and Scioto, although he did not 
identify the dates of treatment or the address of the 
providers.  Rather, he indicated that he had already provided 
all the information he had for these providers.  (A review of 
the record indicates that the appellant did, indeed, 
previously provide addresses for these providers).  
Thereafter, in December 2007, the appellant provided another, 
somewhat damaged, VA Form 21-4142 on which he provided the 
dates of treatment and addresses for both providers.

In February 2008, the AMC contacted the appellant and 
indicated that the authorization he had provided did not 
contain addresses for Scioto Memorial Hospital and Dr. Mynes.  
The appellant apparently did not respond.

In August 2009 written arguments, citing Stegall v. West, 11 
Vet. App. 268 (1998), the appellant's representative argued 
that the AMC's failure to request treatment records from Dr. 
Mynes and Scioto Memorial Hospital was "in blatant disregard 
of the Board's September 2006 Remand Instructions."  He 
requested a remand of this matter for the purposes of 
obtaining those records.  

The Board acknowledges that the AMC is constrained by the 
provisions of the Health Insurance Portability and 
Accountability Act (HIPAA) in requesting clinical records 
from private providers and that the VA Forms 21-4142's 
provided by the appellant may have been either confusing or 
incomplete.  Given the contentions of the appellant's 
representative, however, the Board finds that the appellant 
should be provided another opportunity to provide complete 
authorizations to enable VA to assist him in obtaining these 
records.  The Board trusts that the appellant's 
representative will assist him in completing these needed 
forms.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC) or other 
appropriate repository of records, and 
request any available service treatment 
records corresponding to the appellant's 
period of active service in the United 
States Marine Corps from August to 
November 1978.  All efforts to obtain 
this information, and the responses 
received, must be documented in the 
claims file.  Moreover, such efforts must 
continue until it is concluded that the 
information sought does not exist or that 
further attempts to obtain it would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

2.  Contact the VA Medical Center (VAMC) 
in Chillicothe, Ohio, and request 
complete clinical records pertaining to 
the appellant for the period from January 
1975 to January 1989.  All efforts to 
obtain this information, and the 
responses received, must be documented in 
the claims file.  Moreover, such efforts 
must continue until it is concluded that 
the information sought does not exist or 
that further attempts to obtain it would 
be futile.  See 38 C.F.R. § 3.159(c)(2).

3.  Contact the Social Security 
Administration and request records 
corresponding to the appellant's receipt 
of SSDI or SSI disability benefits, 
including any medical records compiled in 
connection with his receipt of such 
benefits.  All efforts to obtain this 
information, and the responses received, 
must be documented in the claims file.  
Moreover, such efforts must continue 
until it is concluded that the 
information sought does not exist or that 
further attempts to obtain it would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

4.  Contact the appellant and his 
representative and provide them the 
opportunity to submit the necessary 
releases to obtain relevant records in 
the possession of Scioto Memorial 
Hospital and Dr. Mynes.  [The Board 
observes that the following addresses are 
of record:  Frank Mynes, D.O., P.O. Box 
427, South Shore, KY  41175; and Scioto 
Memorial Hospital, 1805 27th Street, 
Portsmouth, OH  45662].  If the 
appellant, with the assistance of his 
representative if necessary, returns the 
completed authorizations, assist him in 
obtaining the records identified, 
following the procedures set forth in 
38 C.F.R. § 3.159(c)(1).  

5.  After the completion of any 
additional development deemed necessary, 
readjudicate the claim, considering all 
the evidence of record.  If any benefit 
sought on appeal remains denied, furnish 
the appellant and his representative an 
appropriate supplemental statement of the 
case (SSOC).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
David A. Brenningmeyer
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

